Citation Nr: 9907343	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a lower 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his claim for service connection for a lower back 
disability.  He filed a timely notice of disagreement, 
initiating this appeal.  

This claim was initially presented to the Board in October 
1997, at which time it was remanded for a personal hearing 
before a traveling member of the Board.  Such a hearing was 
afforded the veteran in October 1998.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks to reopen a claim for service connection 
for a lower back disability.  He was granted a personal 
hearing before a traveling member of the Board in October 
1998, at which time he testified he had taken disability 
retirement due to a number of impairments, including a lower 
back disorder.  Because the records associated with this 
grant of disability benefits is potentially relevant to the 
claim at hand, these records must be obtained by the VA.  The 
RO should obtain a copy of the Social Security Administration 
decision and the medical evidence on which the award was 
based.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Also, the veteran stated he was receiving treatment for a 
current lower back disability from a private doctor.  These 
records should be obtained and associated with the claims 
folder.  

Finally, in the original October 1997 Board remand, it was 
noted the veteran had filed a timely notice of disagreement 
regarding the denial of his increased rating claim for 
residuals of a shell fragment wound to the head.  At that 
time, the RO had yet to issue a statement of the case on this 
issue.  In response to the Board remand, the RO issued a new 
August 1998 rating decision denying the veteran an increased 
rating for residuals of a shell fragment wound.  However, a 
statement of the case has yet to be issued.  The law requires 
that once a timely notice of disagreement has been filed, the 
RO must provide the veteran with a statement of the case, 
unless the requested benefit is subsequently granted.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).  Because the 
requested benefit has not yet been provided the veteran, a 
statement of the case must be provided.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment, both VA 
and private, are associated with the 
claims folder.  To this end, the veteran 
should be asked to sign a medical release 
in order to obtain treatment records from 
the private physician named at his 
hearing.  Also, the Social Security 
Administration records associated with 
his grant of disability benefits must be 
obtained.  

2.  The RO must issue the veteran a 
statement of the case on the issues of an 
increased rating for his service 
connected residuals of a shell fragment 
wound to the head and service connection 
for headaches, in order that he may 
perfect an appeal on these issues.  He 
must also be given notice of the 
requirements for completing his appeal in 
accordance with 38 U.S.C.A. § 7105, 
including the need to respond to the 
statement of the case.

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


